Citation Nr: 0532558	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-20 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hiatal hernia and 
gastroesophageal reflux disease (GERD), to include as 
secondary to a service-connected right knee disorder.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to April 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran is 
currently diagnosed with a hiatal hernia or GERD.


CONCLUSION OF LAW

Service connection for hiatal hernia or GERD, to include as 
secondary to a service-connected right knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his alleged hiatal hernia and GERD 
are the result of his service-connected right knee disorder.  
Specifically, he avers that his hiatal hernia and GERD are 
the result of the medication piroxicam, prescribed by a VA 
physician in the treatment of his service-connected right 
knee disorder.  

The Board observes that the RO has characterized the issue as 
service connection secondary to a service-connected 
disability.  However, it is clear from the RO's discussions 
that it also considered whether hiatal hernia or GERD was 
directly related to service.  Moreover, the Board is 
generally obligated to address all theories of service 
connection.  See generally Schroeder v. West, 212 F.3d 1265 
(2000).  Accordingly, the Board will address both theories of 
service connection in this appeal.  

At the outset, with respect to service connection, recent 
outpatient treatment records from the VA medical center in 
Gainesville dated from July 2000 to April 2002 fail to reveal 
any current treatment or diagnosis for hiatal hernia or GERD.  
Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Thus, absent evidence of 
a current disability, service connection cannot be granted.  
Id.

Specifically, in a July 2000 VA treatment record from 
Gainesville, the veteran relates to the VA examiner that he 
had a prior history of GERD.  The examiner notes it, but no 
further analysis follows.  A subsequent VA treatment record 
dated in April 2002 notes that the veteran called in for a 
refill of ranitidine for his stomach condition that was 
allegedly prescribed via an urgent care clinic two year 
beforehand.  Significantly, the only VA pharmacy record in 
the claims folder is dated in April 2004.  It shows a 
prescription for the anti-inflammatory medication Piroxicam, 
but no indication of any stomach medication.  

To the extent it may be argued that these references suggest 
a current diagnosis of a hiatal hernia and GERD, the Board 
emphasizes that medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The VA treatment records 
simply do not lend any probative support to the veteran's 
claim.

Furthermore, there is no evidence of hiatal hernia or GERD 
in-service or thereafter.  A review of the veteran's service 
medical records (SMRs) dated from September 1987 to April 
1992 includes no evidence of any complaint, treatment, or 
diagnosis of hiatal hernia or GERD in service.  38 C.F.R. 
§ 3.303(b).  Thus, the SMRs, as a whole, provide more 
negative evidence against the service connection claim.  

As to secondary service connection, assuming arguendo that 
the veteran has GERD and hiatal hernia, medical evidence of 
record fails to connect the asserted hiatal hernia and GERD 
to the service-connected right knee disorder.  Velez, 11 Vet. 
App. at 158.  The medical evidence of record in the claims 
folder simply fails to reveal any discussion or analysis of a 
nexus between any stomach disorder the veteran may have and 
the service-connected disability.  Such an omission provides 
very negative evidence against the claim.

The Board emphasizes that the veteran, as a lay person, is 
not competent to offer an opinion as to the etiology of his 
alleged stomach disorder or to assert a connection between 
his alleged stomach disorder and his right knee condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See Routen v. Brown, 10 Vet. App. 183 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, the 
veteran's personal opinion that the medication for his right 
knee condition was causing his hiatal hernia is not a 
satisfactory basis for awarding secondary service connection.  

The veteran also contends on his notice of disagreement and 
his substantive appeal that a VA physician indicated to him 
that the anti-inflammatory piroxicam which the veteran was 
taking for his right knee condition caused "deterioration of 
the Reflux Valve," thus leading to hiatal hernia.  As a 
result, the veteran states that he began taking the stomach 
medication ranitidine.  However, evidence of record, 
including his VA treatment records from Gainesville, yields 
no such opinion or statement from any VA physician.  
Furthermore, the veteran is not competent to relate what a 
doctor purportedly stated to him concerning a medical 
diagnosis.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board concludes that the preponderance of the evidence is 
against service connection for hiatal hernia or GERD, to 
include as secondary to the veteran's service connected right 
knee condition.  Simply stated, there is no indication of a 
service-connected or secondary relationship.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in September 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the April 2004 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the September 2002 VCAA 
notice letter prior to the October 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id at 120-21. Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements.  Moreover, the September 2002 
VCAA letter, October 2002 rating decision, and the April 2004 
SOC advised the veteran of what missing evidence was relevant 
and necessary to demonstrate service connection and secondary 
service connection for hiatal hernia and GERD.  Additionally, 
the VCAA letter dated in September 2002 advised the veteran 
that the VA would obtain "any additional information or 
evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant VA outpatient treatment records.  
The Board notes that the veteran has provided the RO with 
written statements as part of his notice of disagreement and 
substantive appeal.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any private medicals records.

The Board notes that the RO has not secured a medical opinion 
concerning the etiology of the veteran's alleged stomach 
condition.  See 38 U.S.C.A. § 5103A(d).  However, as 
discussed above, there is simply no competent evidence to 
support the veteran's claim of service connection or 
secondary service connection.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A.  
§ 5103A(d)).  As service and post-service medical records, as 
a whole, provide no basis to grant this claim, the Board 
finds no basis for a VA examination to be obtained.

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for hiatal hernia or GERD, to include as 
secondary to a service-connected right knee disorder, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


